DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2019, 02/05/2020 and 07/07/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
The Oath/Declaration submitted on 03/14/2019 is noted by the Examiner.

Specification
The disclosure is objected to because of the following informalities: 
At page 7, ¶0023, numeral 72 is referred as "force introduction element”, however, also in ¶0023, numeral 72 is referred as “plate-shaped force introduction element”. Applicant is advised to use consistent numbering and using the same name for each element throughout the specification and drawing.
It will be presumed that the force introduction element and the plate-shape force introduction element are the same. 
Appropriate correction is required.
Claim Objections
Claim 3 objected to because of the following informalities: 
Claim 3, claim line 5; replace “the anchoring surface” with -- the lower anchoring surface-- to maintain antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the action" in line 17. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 6-8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson et al. [herein after Hanson] (US 2018/0156655) .

    PNG
    media_image1.png
    478
    698
    media_image1.png
    Greyscale
Regarding claim 1, Hanson discloses a hollow profile for a WIM sensor, the hollow profile defining a longitudinal direction, a height direction that is orthogonal to the longitudinal direction, and a width direction that is orthogonal to both the longitudinal direction and the height direction (see abstract), the hollow profile comprising: a force introduction element (828) being elongated along the longitudinal direction (see annotated Fig. 12A below); an anchoring element (see annotated Fig. 12A below) that is elongated along the longitudinal direction (Fig. 9A); a tubular element (820)  being elongated along the longitudinal direction and arranged between the force introduction element (828) and the anchoring element and enclosing a first cavity (see annotated Fig. 12A above), the tubular element (820) being integrally connected to the force introduction element (828) and to the anchoring element (see annotated Fig. 12A above), and the anchoring element (see annotated Fig. 12A above), the tubular element (820) and the force introduction element (828) are formed integrally with each other (Fig. 9A); and wherein the anchoring element encloses a second cavity (819).
Regarding claim 2, Hanson further discloses, the force introduction element (828) and the anchoring element are arranged diametrically opposite to each other around the tubular element (see annotated Fig. 12A above).
Regarding claim 3, Hanson further discloses, the anchoring element is substantially cuboid in shape; the anchoring element (see annotated Fig. 12A above) includes a lower anchoring surface (818) that faces away from the tubular element (820); the anchoring surface (818) being perpendicular to the height direction (see annotated Fig. 12A above); the second cavity (819) defines an internal space that is delimited by a plate-shaped upper wall of the anchoring element (see annotated Fig. 12A above), the second cavity (819) being delimited by a plate-shaped lower wall of the anchoring element (see annotated Fig. 12A above), the upper wall and the lower wall being substantially parallel to each other (Fig. 9A), the second cavity (819) being delimited by a plate-shaped front wall of the anchoring element; wherein the front wall connects the upper wall and the lower wall; the second cavity (819) is delimited by a plate-shaped rear wall of the anchoring element (see annotated Fig. 12A above); wherein the rear wall connects the upper wall and the lower wall (see annotated Fig. 12A above); and wherein the front wall and the rear wall are spaced apart in the width direction (see annotated Fig. 12A above).
Regarding claim 4, Hanson further discloses, a first fillet (Top right side of 20) defines a transition from the upper wall to the front wall in the internal space (see annotated Fig. 12A above); a second fillet (Top left side of 20) defines a transition from the upper wall to the rear wall in the internal space (Fig. 9A and Fig. 12B).
Regarding claim 6, Hanson further discloses, the front wall has a front guiding element (825); the rear wall has a rear guiding element (see annotated Fig. 12A above); wherein a plate-shaped element is insertable in the front guiding element and in the rear guiding element (see annotated Fig. 12A above). 
Regarding claims 7 and 15, Hanson discloses a WIM sensor and method mounted in a roadway (Fig. 8A –Fig. 8C), the WIM sensor comprising: a hollow profile that includes: a force introduction element (828) that is plate-shaped and elongated along a longitudinal direction (Fig. 9A); an anchoring element (see annotated Fig. 12A above) that is elongated along the longitudinal direction; a tubular element (820) that is elongated along the longitudinal direction and arranged between the force introduction element (828) and the anchoring element and enclosing a first cavity (see annotated Fig. 12A above), wherein the tubular element (820) being integrally connected to the force introduction element (828) and to the anchoring element, and wherein the anchoring element, the tubular element and the force introduction element are formed integrally with each other (see annotated Fig. 12A above); and wherein the anchoring element encloses a second cavity (819) that defines an internal space; a force sensor (830) being arranged in the tubular element (820) of the hollow profile; wherein under the action of an external force onto the force introduction element (828) a flow of forces through the force introduction element acts on the tubular element (¶0281, lines 9-17), wherein the tubular element (820) defines a tube wall (¶0282, lines 1-11 ) that is configured to lie in a secondary force path of the flow of forces when the force sensor (830) lies in a main force path of the flow of forces (Fig. 9A); wherein the component of the force acting in the main force path acts on the force sensor (830); and wherein the second cavity (819) being configured to change the force acting onto the force sensor (830) by less than 1% as compared to a WIM sensor comprising a plate-shaped anchoring element without a cavity (see annotated Fig. 12A above).
Regarding claim 8, Hanson further discloses the hollow profile is made of an electrically conductive material, a metal or a metal alloy that maintains the internal space of the second cavity at a uniform electrical potential that is the ground potential (¶0281, lines 7-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson. 
Regarding claim 5, Hanson further disclose, the force introduction element (820) a force introduction surface (858) that faces away from the tubular element (see annotated Fig. 12A above), said force introduction surface (858) being arranged substantially parallel to the lower anchoring surface (818, Fig. 12A); and wherein the distance between the force introduction surface (858) and the lower anchoring surface measured along the height direction (see annotated Fig. 12A above).
Hanson fails to explicitly disclose is less than 55 mm.
While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization. The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values).  Also, the applicant has 
One having ordinary skill in the art would benefit by doing so to have a more compact sensor. 
Regarding claim 9, Hanson further discloses the WIM sensor has a surface-normalized stiffness and a height direction that is perpendicular to the force introduction surface (858; see annotated Fig. 12A above).
Hanson fails to explicitly disclose at least 500 MPa/mm in
While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization. The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values).  Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.
One having ordinary skill in the art would benefit by doing so to have a more compact sensor. 

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855